DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on December 14, 2021.
Claims 1, 8, 16, 18, and 19 have been amended and are hereby entered
The amendments to the specification, filed December 14, 2021, are hereby entered.
The amendments to the drawings, filed December 14, 2021, are hereby entered.
Claim 4 and 14 has been cancelled.
Claims 21 and 22 have been added.
Claims 1 – 3, 5 – 13, 15 – 22 are currently pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on January 4, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 3, 5 - 13, and 15 - 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 recites the limitation “the thick areas have a higher filament concentration than the thin areas.” The term “filament” lacks antecedent basis. 
Claims 1 and 18 also recites the limitation “the areal density of said thick areas is greater than the areal density of said thin areas, such that the thick areas have a higher filament concentration than the thin areas.” It is unclear if the filament concentration is a property that naturally flows from the limitation of the thick areas having a higher density than the thin areas or is an additional requirement of the claim. 
Claims 2, 3, 5 – 13, and 15 – 21 are rejected as being dependent on claims 1 and 18.
Claim 21 recites the limitation that the panel “comprises only two non-woven fabric layers.” The word comprises generally is understood to be open ended, but since the claim recites “comprises only” it is unclear to what extent, if any, additional components are allowed by the claim language.
Claim 22 requires two panels that are adjoined but not fixed in position relative to each other. It is unclear how the panels can be connected but not fixed in position relative to each 
Additionally, claim 22 requires that the fabric layers are non-uniform, but does not specific how the layers are non-uniform, whether in composition, or in thickness or in some other way.
Finally, claim 22 recites that the surfaces are at least partially spaced from each other by said protruding thick areas. “Protruding thick areas” lacks antecedent basis.
For examination purposes, the claims are interpreted to encompass at least non-uniform thicknesses and non-uniform compositions.

Response to Amendments
Applicant’s amendments to the claims, filed December 14, 2021, caused the withdrawal of the rejection of claims 8 – 14 and 16 – 20 as indefinite under 35 U.S.C. 112(b) as set forth in the office action filed September 15, 2021.
Applicant’s amendments to the claims, filed December 14, 2021, caused the withdrawal of the rejection of claims 1 – 7 and 15 under 35 U.S.C. 103 as obvious over Palley in view of Carbajal.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Palley (US20080119099).
As per claim 22, Palley teaches flexible ballistic and stab resistant composites formed from fibrous layers comprising high tenacity fibers (Abstract). Palley teaches that these 
An article comprising a first panel and a second panel adjoined with the first panel, the first panel comprising two coupled fabric layers, said coupled fabric layers comprising a first non-woven, non-uniform fabric layer and a second non-woven, non-uniform fabric layer, wherein the layers are coupled together by stitching, sewing or tack bonding (Fig. 2 shows a cross section of the composite, which is interpreted to be the claimed fabric layer. Fig. 2 shows non-uniform areas with unconsolidated areas and consolidated areas. In [0070], Palley teaches that in vest applications, several layers will be stacked together, and these layers can be stitched together. A portion of the layers are within the scope of the claimed first panel, and a portion of the layers are within the scope of the claimed second panel. As the layers are consolidated, they read on the limitation wherein the second panel comprises a plurality of consolidated fabric layers.)
Wherein said coupled fabric layers have opposing surfaces that are at least partially spaced from each other by said protruding thick areas between said coupled fabric layers (As the consolidation of the layers in Palley creates thin and thick areas, it would naturally follow that the layers are partially spaced from each other by the protruding thick areas.)
Each of the fabric layers comprising a plurality of fibers, said fibers having a  tenacity of about 7 g/denier or more and a tensile modulus of about 150 g/denier or more (In [0032], Palley teaches that the high tenacity fibers of the invention means fibers that 
Each of said fibers having a surface, and the surfaces of said fibers being coated with a polymeric composition (In [0055], Palley teaches that the fibrous layers are preferably formed by constructing a fiber network and then coating the network with a matrix composition. These matrices are taught to be formed of an elastomeric material, including polybutadiene in [0053].)
Wherein the first panel and the second panel are not fixed in position relative to each other (In [0070], Palley teaches that typically several layers being loosely arranged will be tacked together so that they can shift with respect to each other.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a flexible composite material, such as within the scope of the claimed invention, which has the desirable armor properties of rigid composites but is comfortable to wear ([0007]), based on the totality of the teachings of Palley.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y CHOI/Primary Examiner, Art Unit 1786